Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esser (US 9,533,355 B2).
Regarding claim 1, Esser discloses a support device (8, Fig. 3, see at least para. 0025, 0032) for supporting a tube on a tube working machine (intended use, as shown in Fig. 5, the support device (8) supports a tube 5), the support device (8) comprising a pivoting arm (11, Fig. 3) arranged to be rotatably supported at a first end thereof by a base of the machine (at a first end is interpreted to a bottom portion of the stand 10, see annotated Fig. 3 below) for rotation about a first axis of rotation oriented transversely to a longitudinal axis of the tube as the tube is being fed by a tube-carrying carriage of the machine to a working head of the machine (intended use with another device not positively recited for rotating the support device, the pivoting arm is configured to rotate about a first axis as shown in Fig. 4), a cylindrical roller (11’, Fig. 3) mounted at a second end of the pivoting arm (11) opposite to said first end with an axis of the cylindrical roller (11’) oriented parallel to the first axis of rotation (the first axis relates to a function of the interacting machine that is not claimed), a variable-profile support member (22, gripper, Fig. 3) which is rotatably mounted at the second end of the pivoting arm (11) for rotation about a second axis of rotation (axis of rotation caused by cylindrical roller 11’, see Figs. 3 and 4) parallel to the first axis of rotation (when mounted to the machine that is not claimed) and has a  saddle-shaped cavity (space in between levels 14, 15 and 16 which acts as finger components of the gripper 22) for receiving the tube (shown in Fig. 5), wherein the cavity has a cross-sectional profile  which varies along a cavity length (shown in Fig. 5) , and wherein the cross-sectional profile of the cavity which presented to the tube has a variable size depending on the angular position of the support member about the second axis of rotation (based on manipulation of levels 14, 15 and 16 via bearing 19 and pivot pins 20 and 21), and wherein the support member is movable, by rotation about the second axis of rotation (Figs. 3 and 4), between a working position, in which the support member receives the tube in the cavity (Fig. 5), and a non-working position (Fig. 4, a non-working position can be any position of the variable-profile support member when not interacting with a tube), in which the support member is placed underneath the cylindrical roller (Fig. 4), thereby allowing the tube to be supported on the cylindrical roller (the support is structurally configured for this function, Fig. 4), a first driving system (12, second driving system (13 actuating body, 23 piston rod and 24 cylinder, Fig. 3, Col. 4, lines 57-67) for controlling the angular position of the support member (22) about the second axis of rotation.  

    PNG
    media_image1.png
    832
    581
    media_image1.png
    Greyscale

Regarding claim 2, Esser discloses the claimed limitations as shown above and further disclose wherein the cavity (space between levers 14-19) of the support member (22) has a cross-sectional profile whose size progressively increases in a given direction of rotation of the support member (22) about the second axis of rotation (via bearing 19 and pivot pins 20 and 21, see Fig. 7).
Regarding claim 3, Esser discloses the claimed limitations as shown above and further disclose wherein the cavity (space between levers 14-19) of the support member (22) has a cross-sectional profile shaped as an arc of circumference (Fig. 3).  
Regarding claim 4, Esser discloses the claimed limitations as shown above and further disclose wherein the axis of the cylindrical roller (11’) coincides with the second axis of rotation (Fig. 4 and 7).  
Regarding claim 5, Esser discloses the claimed limitations as shown above and further disclose wherein the first driving system (12) comprises a linear actuator (sliding piston shown in Fig. 3) arranged to be hinged at an end thereof to the base of the machine (the first driving system 12 has an outer housing that allows for attachment to another machine, Fig. 3) and at the opposite end to the pivoting arm (the first driving system is disposed at an opposite end of the pivoting arm 11), whereby an extension and retraction movement of the linear actuator results in a rotational movement of the pivoting arm about the first axis of rotation (see Figs. 3 and 4).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Esser (US 9,533,355 B2) in view of  Ardisson et al. (US 2016/0059363).
Regarding claim 8, Esser discloses the claimed limitations as shown above except wherein the second driving system comprises a pinion, a rack arranged to control the rotation of the pinion and a motion transmission mechanism for transmitting the rotational movement of the pinion to the support member.  
Ardisson et al. discloses a cutting machine (Fig. 3A) having a folding arm (300, Fig. 3A) attached to a base (600, Fig. 3A) wherein a rack-and -pinion mechanism could also be used as drive mechanism (Para. 0041).
Since a rack and pinion were conventionally used at the time of filing for converting rotational movement to linear motion (or vice versa), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the second driving system of Esser with a convention rack and pinion as taught by Ardisson for the purpose of driving the variable-profile support member yielding predictable results.
Response to Arguments
Applicant's arguments filed 23 September 2020 have been fully considered but they are not persuasive with respect to claims 1-5 and 8. 
Regarding claim 1, Applicant argues Esser does not disclose the cavity being saddle-shaped and it does not have a cross-sectional profile which varies along a cavity length. Examiner respectfully disagree. The cross section of the cavity as detailed in Figure 5 of Esser show wherein the lever create a cross section profile that is variable .
Allowable Subject Matter
Claims 6 and 7 was previous indicated as allowable. 
Claims 9-10 are allowed
The following is a statement of reasons for the indication of allowable subject matter:  Esser (US 9,533,355 B2) being the closest prior art teaches support devices having a pivoting arm, cylindrical roller, a variable-profile support member, a first and second driving system. Brandstrom (US 2015/0174661) discloses a tube working machine and Yamanashi (US 6,772,493) discloses a plurality of support devices having robotic arm working together to perform a task. Esser, Brandstrom and Yamanashi fails to teach or suggest a tube working machine arranged and structurally configured for the required interaction with a tube. There is no obvious motivation to modify the tube working machine of Brandstrom to have the required arrangement with the recited plurality of support devices with the required structure of these support devices. 
 fails to teach or suggest “wherein the linear actuator comprises first and second pneumatic cylinders, each of which has a body and a rod, wherein the bodies of the first and second pneumatic cylinders are attached to each other with the respective rods facing towards opposite sides, and wherein the rod of the first pneumatic cylinder is arranged to be hinged to the base of the machine while the rod of the second .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761